Name: 97/345/EC: Council Decision of 17 February 1997 concerning the conclusion of a Protocol on veterinary matters supplementary to the Agreement in the form of an exchange of letters between the European Economic Community and the Principality of Andorra
 Type: Decision
 Subject Matter: agricultural policy;  international affairs;  European construction;  Europe
 Date Published: 1997-06-06

 6.6.1997 EN Official Journal of the European Communities L 148/15 COUNCIL DECISION of 17 February 1997 concerning the conclusion of a Protocol on veterinary matters supplementary to the Agreement in the form of an exchange of letters between the European Economic Community and the Principality of Andorra (97/345/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 therof, Having regard to the proposal from the Commission, Whereas the Protocol on veterinary matters supplementing the Agreement in the form of an exchange of letters between the European Economic Community and the Principality of Andorra, initialled on 18 June 1996, should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Protocol on veterinary matters supplementing the Agreement in the form of an exchange of letters between the European Economic Community and the Principality of Andorra is hereby approved on behalf of the Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Protocol. Article 3 The President of the Council shall undertake, on behalf of the Community, the notification provided for in Article 4 of the Protocol (1). Article 4 The Commission, assisted by the representatives of the veterinary sevices of the Member States, shall represent the Community in the veterinary sub-group established by Article 2 of the Protocol. The Community position in the Joint Committee on the recommendations of the veterinary sub-group shall be established by the Council, acting by a qualified majority. Article 5 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 17 February 1997. For the Council The President G. ZALM (1) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.